Pigott, J.
(dissenting). Over 60 years ago, this Court, in a 4-3 decision, opined that “for better or worse” the legislature has limited lawsuits against unincorporated associations, like the union here, to wrongful conduct that was “ratified” by “every single member” of the association (Martin v Curran, 303 NY 276, 282 [1951]). Until today, this Court had never again applied this so-called “Martin rule.” In fact, the Court distanced itself from the rule by allowing suits alleging breach of contract against an unincorporated union for wrongful expulsion of its members, without the need to prove the claim against all of the union’s members (see Madden v Atkins, 4 NY2d 283, 295 [1958]). The Appellate Division has further distinguished the Martin rule by permitting negligence, as opposed to intentional, *153claims to proceed against an unincorporated union (see e.g. Piniewski v Panepinto, 267 AD2d 1087 [4th Dept 1999]; Torres v Lacey, 3 AD2d 998 [1st Dept 1957]).
The reluctance shown by the majority today in following the Martin rule in this fair representation action is striking. Indeed, the majority devotes as much space to detailing criticisms of Martin as to defending it, noting for example the “legitimate points” raised in the Martin dissent (majority op at 147). I would go further and overrule Martin. Contrary to the majority’s view (see majority op at 150-151), removing the Martin rule would not require overruling precedent involving statutory interpretation. Although the Martin court looked to General Associations Law § 13 — which clearly authorizes actions to be maintained against the president or treasurer of the association — the Court did not interpret any of that statute’s language. Undisputedly, the statute was enacted for the convenience of a plaintiff, such as the one in this case, by enabling him to sue and more promptly reach the property of the union for the satisfaction of any judgment he may recover without naming, as defendants, hundreds or even thousands of members of a union. Where the Martin court went wrong was finding that, despite the fact that plaintiff could now bring an action directly against the union, the union could then face no liability under the common law.
The union in this case did not need, nor did it seek, “ratification” by its members to file the grievances on behalf of plaintiff, which actions form the basis of the complaint. To require such approval would completely neuter the very purpose of the union’s existence to act, through its officers and directors, for and on behalf of its members. As the majority notes (majority op at 148), it was the union, through its executive board, that took the actions that, in the view of the plaintiff, denied him fair representation. I surmise that it is the same executive board that hired the attorneys now representing the union who insist that the board’s actions must be “ratified” by the entire membership.
Finally, the “weighty” questions posed by the majority (see majority op at 152) present no insuperable problem. Yes, the Martin rule should be removed for all unincorporated associations and yes, it would apply to claims of members and nonmembers. We need not decide other questions not presented in this appeal. The majority has allowed its trepidation to overcome common sense and fairness.
*154Chief Judge Lippman and Judges Graffeo, Read and Rivera concur with Judge Abdus-Salaam; Judge Pigott dissents in an opinion in which Judge Smith concurs.
Order affirmed, with costs.